In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00554-CR

____________________


ROBERT WILCOX, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 07-01841




MEMORANDUM OPINION
 On December 8, 2008, the trial court sentenced Robert Wilcox on a conviction for
evading arrest or detention by using a vehicle.  Wilcox filed a notice of appeal on December
17, 2008.  The trial court entered a certification of the defendant's right to appeal in which
the court certified that this is a plea-bargain case and the defendant has no right of appeal. 
See Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's certification
to the Court of Appeals.
	On December 18, 2008, we notified the parties that we would dismiss the appeal 
unless an amended certification was filed within fifteen days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been
supplemented with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
 HOLLIS HORTON
										Justice
 
Opinion Delivered January 14, 2009
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.